             Case 1:20-cr-02064-JB Document 43 Filed 08/23/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,
                                                                                 $ILE-P"'ccilrF
                                                                                            !
                                                                              "s#ffiEr:1"::t*-
                Plaintiff,                               cr. No. zo-ozorf,B
                                                                                  NEtl e021
       vs.

EMERY GARCIA,
                                                                               *6otr$,t$ffi
                Defendant.


                                            ORDER

         This matter came before the Court on the motion of the United States to dismiss the

 indictment (Doc. l5) as to Defendant Emery Garcia based upon the plea agreement (Doc. 30)

 entered into between the United States and Defendant, and entry of a written judgment   of
 conviction and sentence of Defendant. The Court being fully advised in the premises finds that

 the motion should be, and hereby is, granted.

         IT IS HEREBY ORDERED that the i                is hereby dismissed as to Emery Garcia.




                                                         O. BRO
                                                               District   J




Submitted by:
KYLE T. NAYBACK
Assistant U. S. Attorney
